  CASE 0:21-cv-00999 Doc. 1-2 Filed 04/15/21 Page 1 of 2




        EXHIBIT B
   DEFENDANTS’ NOTICE OF
FILING OF NOTICE OF REMOVAL
OF ACTION FROM STATE COURT
                  CASE 0:21-cv-00999 Doc. 1-2 Filed 04/15/21 Page 2 of 2




STATE OF MINNESOTA                                                           DISTRICT COURT

COUNTY OF HENNEPIN                                              FOURTH JUDICIAL DISTRICT
                                                                  Case Type: Employment Civil
                                                    )
    SVEN SUNDGAARD,                                 )
                                                    )
                         Plaintiff,                 )
                                                    )
    v.                                              )   DEFENDANTS’ NOTICE OF FILING
                                                    )     OF NOTICE OF REMOVAL OF
    MULTIMEDIA HOLDINGS                             )   ACTION TO THE UNITED STATES
    CORPORATION, d/b/a KARE-TV and d/b/a            )      DISTRICT COURT FOR THE
    KARE-11; TEGNA, Inc.,                           )      DISTRICT OF MINNESOTA
                                                    )
                         Defendants.                )
                                                    )

         Defendants Multimedia Holdings Corporation, d/b/a KARE-TV and d/b/a KARE-11 and

TEGNA Inc.1 pursuant to 28 U.S.C. § 1446(d), notifies you that on April 15, 2021, Defendants

filed in the United States District Court for the District of Minnesota Defendants’ Notice of

Removal of this action. A copy of Defendants’ Notice of Removal is attached as Exhibit A.

         Pursuant to 28 U.S.C. § 1446(d), the Fourth Judicial District Court of Hennepin County,

Minnesota shall proceed no further with this case unless and until the case is remanded.

DATED: April 15, 2021                        Respectfully submitted,

                                             Defendants MULTIMEDIA HOLDINGS
                                             CORPORATION, d/b/a KARE-TV and d/b/a
                                             KARE-11 and TEGNA Inc.

                                             By: /s/ Sean R. Somermeyer
                                                One of Its Attorneys

                                             Sean R. Somermeyer, MN Atty #391544
                                             Kristin Jones Pierre, MN Atty #0239045
                                             Faegre Drinker Biddle & Reath LLP
                                             2200 Wells Fargo Center
                                             90 South Seventh Street


1
    TEGNA Inc. is incorrectly named in the caption as TEGNA, Inc.
                                                 -1-
US.132633591.01
